Case 1:19-cv-01121-CMH-TCB Document 3 Filed 09/30/19 Page 1 of 8 PageID# 12



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                              ALEXANDRIA DIVISION

                                    )
ESVIN GOMEZ                         )
                                    )
      Plaintiff,                    )
                                    )                Civil Action No. 1:19-cv-01121-CMH-TCB
      v.                            )
                                    )                DEMAND FOR JURY TRIAL
SEOUL GOOL DAE GEE INC.,            )
                                    )
      Defendant.                    )
____________________________________)

                          ANSWER AND DEMAND FOR JURY TRIAL

       Defendant Seoul Gool Dae Gee Inc. (“Defendant”), by and through undersigned counsel,

hereby answers the Complaint (the “Complaint”) filed by Plaintiff Esvin Gomez (“Plaintiff” or

“Gomez”) as follows according to the numbering in Plaintiff’s Complaint. Any allegation not

specifically and expressly admitted is hereby denied.

       1.      Paragraph 1 of the Complaint is an introductory paragraph stating legal

conclusions to which no responsive pleading is required. To the extent a response is required,

the allegations are denied.

                                          THE PARTIES

       2.      Paragraph 2 of the Complaint states legal conclusions insofar as the term

“employee” refers to the legal term “employee” as defined under the Fair Labor Standards Act,

and a responsive pleading, therefore, is not required. To the extent a response is required, the

allegations are denied.

       3.      Admitted.

       4.      Denied.
Case 1:19-cv-01121-CMH-TCB Document 3 Filed 09/30/19 Page 2 of 8 PageID# 13



       5.      Paragraph 5 of the Complaint states legal conclusions insofar as the term

“employer” refers to the legal term “employer” as defined under the Fair Labor Standards Act,

and a responsive pleading, therefore, is not required. To the extent a response is required, the

allegations are denied.

       6.      Defendant admits that its annual gross volume of sales made or business done is

not less than $500,000. The remaining allegations in Paragraph 6 of the Complaint state legal

conclusions to which no responsive pleading is required. To the extent a response is required as

to these remaining allegations, the allegations are denied.

       7.      Paragraph 7 of the Complaint states legal conclusions to which no responsive

pleading is required. To the extent a response is required, the allegations are denied.

       8.      Defendant is without knowledge or information sufficient to form a belief as to

what Plaintiff’s intentions are. To the extent a response is required for the allegations in

Paragraph 8, the allegations are denied.

       9.      Defendant admits that Plaintiff and Defendant entered into a tolling agreement

prior to the filing of the Complaint. Any remaining allegations are denied.

                                  JURISDICTION AND VENUE

       10.     Paragraph 10 of the Complaint states legal conclusions to which no responsive

pleading is required. To the extent a response is required, the allegations are denied.

       11.     Paragraph 11 of the Complaint states legal conclusions to which no responsive

pleading is required. To the extent a response is required, the allegations are denied.

                                   THE CONDUCT AT ISSUE

       12.     Defendant admits that Plaintiff at times worked at an establishment owned and

operated by Defendant. Any remaining allegations are denied.



                                                  2
Case 1:19-cv-01121-CMH-TCB Document 3 Filed 09/30/19 Page 3 of 8 PageID# 14



          13.   Paragraph 13 of the Complaint states legal conclusions to which no responsive

pleading is required. To the extent a response is required, the allegations are denied.

          14.   Defendant admits that Plaintiff at times worked more than forty hours in a

workweek when Plaintiff worked for Defendant. Any remaining allegations are denied.

          15.   Denied.

          16.   Defendant admits that paycheck stubs issued by Defendant to Plaintiff indicate a

specific hourly rate for a specified number of hours, including a specified overtime rate for a

specified number of overtime hours. Any remaining allegations are denied.

          17.   Denied.

          18.   Paragraph 18 of the Complaint states legal conclusions to which no responsive

pleading is required. To the extent a response is required, the allegations are denied.

          19.   Paragraph 19 of the Complaint states legal conclusions to which no responsive

pleading is required. To the extent a response is required, the allegations are denied.

          20.   Denied.

          21.   Denied.

                                      CAUSES OF ACTION

          22.   Paragraph 22 is an explanatory paragraph to which no responsive pleading is

required. To the extent a response is required, the allegations are denied.

                                      COUNT I
                      VIOLATION OF THE FLSA (UNPAID OVERTIME)

          23.   Defendant incorporates its responses set forth above as if each were set forth

herein.

          24.   Paragraph 24 of the Complaint states legal conclusions to which no responsive

pleading is required. To the extent a response is required, the allegations are denied.

                                                 3
Case 1:19-cv-01121-CMH-TCB Document 3 Filed 09/30/19 Page 4 of 8 PageID# 15



        25.       Paragraph 25 of the Complaint states legal conclusions to which no responsive

pleading is required. To the extent a response is required, the allegations are denied.

                                       PRAYER FOR RELIEF

        Defendant denies that Plaintiff is entitled to any of the relief for which Plaintiff prays and

denies any allegations contained in Plaintiff’s Prayer for Relief. Defendant denies each and

every allegation in Plaintiff’s Complaint except as specifically and expressly admitted herein,

and Defendant reserves the right to amend this Answer and to assert additional defenses based

upon further investigation and discovery.

                                   AFFIRMATIVE DEFENSES

        First Affirmative Defense: Plaintiff’s claims should be dismissed for failure to state a

claim upon which relief can be granted.

        Second Affirmative Defense: Plaintiff’s claims are barred by estoppel.

        Third Affirmative Defense: Plaintiff’s claims are barred by unclean hands.

        Fourth Affirmative Defense: Plaintiff’s claims are barred by waiver.

        Fifth Affirmative Defense: Plaintiff’s claims are barred in whole or in part by the statute

of limitations.

        Sixth Affirmative Defense: Plaintiff’s claims are barred by release, ratification, and/or

acquiescence.

        Seventh Affirmative Defense: Defendant at all times acted in good faith and with

reasonable grounds for believing it had not violated state or federal law.

        Eighth Affirmative Defense: Plaintiff’s claims are barred because he was exempt from

any minimum wage and/or overtime requirements under the law.




                                                  4
Case 1:19-cv-01121-CMH-TCB Document 3 Filed 09/30/19 Page 5 of 8 PageID# 16



        Ninth Affirmative Defense: Plaintiff’s claims are barred because Defendant was not

required under federal and/or state law to pay minimum and/or overtime wages, and/or Plaintiff

was not otherwise covered under applicable federal and/or state laws requiring payment of

minimum and/or overtime wages.

        Tenth Affirmative Defense: Plaintiff’s claims are barred under the doctrine of avoidable

consequences.

        Eleventh Affirmative Defense: Any damages sought by Plaintiff must be eliminated or

reduced by his failure to mitigate damages.

        Twelfth Affirmative Defense: Defendant had no knowledge of, nor should it have had

knowledge of, any alleged uncompensated work by the Plaintiff, and Defendant did not

authorize, require, request, or permit such activity by Plaintiff.

        Thirteenth Affirmative Defense: Defendant did not commit any alleged violations of

state or federal law willfully, and Defendant at all times acted in good faith with the reasonable

belief that it was not acting in violation of state or federal law.

        Fourteenth Affirmative Defense: Plaintiff’s claims are barred because Plaintiff failed to

notify Defendant of the alleged statutory violations at the time such violations allegedly

occurred, which prevented Defendant from taking any action to remedy such alleged violations.

        Fifteenth Affirmative Defense: Plaintiff’s claims are in whole or in part de minimis.

        Sixteenth Affirmative Defense: Plaintiff’s claims against Defendant are barred because

Defendant is not an “employer” of the Plaintiff under applicable federal and state laws.




                                                   5
Case 1:19-cv-01121-CMH-TCB Document 3 Filed 09/30/19 Page 6 of 8 PageID# 17



       Seventeenth Affirmative Defense: Plaintiff’s claims are barred in whole or in part based

upon an offset of damages.

       Defendant reserves the right to add additional affirmative defenses should it become

aware of any such defenses during the course of discovery.




                                               6
Case 1:19-cv-01121-CMH-TCB Document 3 Filed 09/30/19 Page 7 of 8 PageID# 18



                                   DEMAND FOR JURY TRIAL

         Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Defendant demands a trial

by jury in this action for all issues so triable.

                                       PRAYER FOR RELIEF

        WHEREFORE, Defendant respectfully requests that this Court dismiss Plaintiff’s claims

with prejudice, enter judgment in favor of Defendant on Plaintiff’s claims, order costs and

attorneys’ fees to be paid by Plaintiff, and such other and further relief as this Honorable Court

deems just and proper.

Dated: September 30, 2019

                                                    Respectfully submitted,
                                                    Seoul Gool Dae Gee Inc.,
                                                    By Counsel


                                                           /s/
                                                    J. Chapman Petersen, VSB #37225
                                                           jcp@petersenfirm.com
                                                    Won Y. Uh, VSB #92574
                                                           wyu@petersenfirm.com
                                                    Chap Petersen & Associates, PLC
                                                    3970 Chain Bridge Road
                                                    Fairfax, Virginia 22030
                                                    Telephone:     (571) 459-2512
                                                    Facsimile:     (571) 459-2307

                                                    Peter K. Hwang (application for pro hac vice
                                                    admission pending)
                                                           phwang@sungandhwang.com
                                                    Sung & Hwang LLP
                                                    9256 Bendix Road, Suite 109
                                                    Columbia, MD 21045
                                                    Telephone:    (410) 772 2324
                                                    Facsimile:    (410) 772 2328

                                                    Counsel for Defendants




                                                       7
Case 1:19-cv-01121-CMH-TCB Document 3 Filed 09/30/19 Page 8 of 8 PageID# 19



                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the foregoing was served via the Court’s ECF
system and/or by U.S. Mail, postage prepaid, this 30th day of September 2019 on:

Matthew B. Kaplan
The Kaplan Law Firm
1100 N. Glebe Road, Suite 1010
Arlington, Virginia 22201

Lenore C. Garon
Law Office of Lenore C. Garon, PLLC
2412 Falls Place Court
Falls Church, Virginia 22043

Counsel for Plaintiff



                                                /s/
                                         J. Chapman Petersen
